Exhibit 10.55

 

RELIANT ENERGY, INC.

2002 LONG-TERM INCENTIVE PLAN

 

QUARTERLY RESTRICTED AND PREMIUM RESTRICTED STOCK UNITS AWARD

 

Pursuant to this Award Agreement, as of October 1, 2004 (the “Grant Date”),
RELIANT ENERGY, INC. (formerly, Reliant Resources, Inc.) (the “Company”) hereby
grants to «Director» (the “Participant”), a Director of the Company, «Shares»
restricted stock units (the “Restricted Units”), in lieu of fees otherwise
payable to the Participant for services as a Director for the period from July
1, 2004 through September 30, 2004 plus an additional «Premium» premium
restricted stock units (“Premium Restricted Units”). Such number of Restricted
Units and Premium Restricted Units shall be subject to adjustment as provided in
Section 15 of the Reliant Energy, Inc. 2002 Long-Term Incentive Plan (the
“Plan”), subject to the terms, conditions and restrictions described in the Plan
and in this Award Agreement.

 

1. Relationship to the Plan; Definitions. This grant of Restricted Units and
Premium Restricted Units is subject to all of the terms, conditions and
provisions of the Plan and administrative interpretations thereunder, if any,
which have been adopted by the Committee and are in effect on the date hereof.
Except as defined herein, capitalized terms shall have the same meanings
ascribed to them under the Plan. To the extent that any provision of this Award
Agreement conflicts with the express terms of the Plan, it is hereby
acknowledged and agreed that the terms of the Plan shall control and, if
necessary, the applicable provisions of this Award Agreement shall be hereby
deemed amended so as to carry out the purpose and intent of the Plan. References
to the Participant herein also include the heirs or other legal representatives
of the Participant. For purposes of this Award Agreement:

 

“Disability” means a physical or mental impairment of sufficient severity such
that the Participant can no longer serve as a Director.

 

“Restricted Units” or “Premium Restricted Units” means bookkeeping entries
representing the shares of Common Stock potentially deliverable to Participant
pursuant to this Award Agreement.

 

“Retire” or “Retirement” means termination of service as a Director at the end
of a term or resignation from the Board as a result of reaching a maximum age as
established in the Company’s bylaws.

 

“Term” means the period for which a Director has been elected to serve.

 

2. Establishment of Restricted Unit Account. The grant of Restricted Units and
Premium Restricted Units pursuant to this Award Agreement shall be implemented
by a credit to a bookkeeping account maintained by the Company evidencing the
accrual in favor of the Participant of the unfunded and unsecured right to
receive shares of Common Stock of the Company, which right shall be subject to
the terms, conditions and restrictions set forth in the Plan and to the further
terms, conditions and restrictions set forth in this Award Agreement. Except as
otherwise provided in Section 8, the Restricted Units and Premium Restricted
Units credited to the Participant’s bookkeeping account may not be sold,
assigned, transferred, pledged or otherwise encumbered until

 

-1-



--------------------------------------------------------------------------------

the Participant has been registered as the holder of shares of Common Stock
representing such Restricted Units and Premium Restricted Units on the records
of the Company as provided in Section 7.

 

3. Vesting and Forfeiture.

 

(a) Restricted Units shall be fully vested as of the date granted, but shall not
be transferable until distributed to Participant at the end of the Term in which
the Restricted Units were granted.

 

(b) Premium Restricted Units shall vest as of the end of Participant’s Term in
which such Premium Restricted Units were granted, provided the Participant does
not terminate service, except as otherwise provided in this Section 3, before
the end of the Term in which the Premium Restricted Shares were granted, but
shall not be transferable until distributed to Participant at the end of the
Term in which they were granted.

 

(c) If Participant’s service as a Director is terminated due to death,
Disability, or Retirement, Participant’s right to receive Premium Restricted
Units shall vest at the time of such termination, to the extent not previously
vested pursuant to this Section 3.

 

(d) If the Participant terminates service on the Board for any reason other than
death, Disability or Retirement, the Participant’s right to receive Premium
Restricted Units granted during the Term during which the Participant terminates
service shall be forfeited in its entirety as of such termination.

 

4. Cash Payment Upon a Change of Control. Notwithstanding anything herein to the
contrary, upon or immediately prior to the occurrence of any Change of Control
of the Company, Participant’s right to receive Restricted Units and Premium
Restricted Units shall be settled by a cash payment to Participant equal to the
product of (i) the Fair Market Value per share of Common Stock on the date
immediately preceding the date on which the Change of Control occurs and (ii)
the total number of Restricted Units and Premium Restricted Units granted. Such
cash payment shall satisfy the rights of Participant and the obligations of the
Company under this Award Agreement in full.

 

5. Payment of Award.

 

(a) Upon the vesting of Participant’s right to receive the Restricted Units and
Premium Restricted Units pursuant to Section 3, a number of shares of Common
Stock equal to the number of vested Restricted Units and Premium Restricted
Units shall be registered in the name of the Participant and certificates
representing such Common Stock shall be delivered to the Participant as soon as
practical after the end of the Term in which they were granted.

 

(b) Upon delivery of shares of Common Stock representing Restricted Units and
Premium Restricted Units pursuant to paragraph (a), above, Participant shall
also be entitled to receive a cash payment equal to the sum of all dividends, if
any, announced or paid on such Restricted Units after the Grant Date but prior
to the date such shares of Common Stock are delivered to the Participant.

 

-2-



--------------------------------------------------------------------------------

6. Notices. For purposes of this Award Agreement, notices to the Company shall
be deemed to have been duly given upon receipt of written notice by the
corporate secretary of the Company at 1000 Main Street, Houston, Texas 77002, or
to such other address as the Company may furnish to the Participant.

 

Notices to the Participant shall be deemed effectively delivered or given upon
personal, electronic, or postal delivery of written notice to the Participant,
the place of Employment of the Participant, the address on record for the
Participant at the human resources department of the Company, or such other
address as the Participant hereafter designates by written notice to the
Company.

 

7. Shareholder Rights. The Participant shall have no rights of a shareholder
with respect to the Restricted Units or Premium Restricted Units, unless and
until the Participant is registered as the holder of shares of Common Stock
representing such Restricted Units and Premium Restricted Units on the records
of the Company as provided in Section 5.

 

8. Successors and Assigns. This Award Agreement shall bind and inure to the
benefit of and be enforceable by the Participant, the Company and their
respective permitted successors and assigns except as expressly prohibited
herein and in the Plan. Notwithstanding anything herein or in the Plan to the
contrary, the Restricted Units are transferable by the Participant to Immediate
Family Members, Immediate Family Members Trusts, and Immediate Family Member
Partnerships pursuant to Section 14 of the Plan.

 

9. Modification of Agreement. Any modification of this Award Agreement shall be
binding only if evidenced in writing and signed by an authorized representative
of the Company.

 

  Joel V. Staff Chairman and Chief Executive Officer

 

-3-